IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 99 EM 2014
                              :
             Respondent       :
                              :
                              :
          v.                  :
                              :
                              :
EARL HASSAN,                  :
                              :
             Petitioner       :




                                       ORDER


PER CURIAM
      AND NOW, this 12th day of September, 2014, the “Appeal from Denial of

Application for Relief,” treated as a Petition for Review, and the Petition for Summary

Judgment are DENIED.